Citation Nr: 1515143	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-19 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.

3.  Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from April 2008 to April 2009, with prior reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the RO in Louisville, Kentucky that in pertinent part, denied service connection for arthralgia.  Jurisdiction of this case is with the RO in Winston-Salem, North Carolina.

Based on the Veteran's subsequent clarification, in the June 2013 statement of the case, the RO recharacterized the issue on appeal as entitlement to service connection for arthralgia (also claimed as cervical radiculopathy, thoracic fracture and bilateral hip bursitis).  The issues have therefore been recharacterized as listed on the first page of this decision.

A personal hearing was held in August 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in June 2013 and August 2014.  As this evidence was submitted with and after her substantive appeal that was received after February 2, 2013, it is subject to initial review by the Board because the Veteran has not explicitly requested initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  38 U.S.C.A. § 7105(e) (West 2014).  In fact she waived initial RO review of this evidence in August 2014.

The Board notes that in March 2015, the Veteran filed several additional claims with the AOJ, specifically entitlement to service connection for osteomalacia, syringomyelia, fibromyalgia, chronic fatigue syndrome and an undiagnosed illness.  See March 2015 VA Form 21-526-EZ.  As these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

The evidence is at least in relative equipoise that the current disabilities of the cervical spine, thoracolumbar spine, and bilateral hips are attributable to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the Veteran's cervical spine disability, diagnosed as cervical radiculopathy, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Resolving all reasonable doubt in her favor, the Veteran's thoracolumbar spine disability, diagnosed as thoracic spine compression, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  Resolving all reasonable doubt in her favor, the Veteran's bilateral hip disability, diagnosed as bilateral trochanteric bursitis,  was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the August 2014 Board hearing.

Analysis

The Veteran contends that she has disabilities of the cervical spine, thoracic spine, and hips that were incurred during active duty as a result of carrying heavy equipment on her back during her military training and deployment in Iraq.  In her initial December 2010 claim, she identified her disability as arthralgia, but in a March 2012 she said she wanted to change the characterization of her claimed disability to cervical radiculopathy, thoracic spine compression wedge fracture, and bilateral trochanteric bursitis.  As noted above, the Board has recharacterized the issues on appeal as entitlement to service connection for disabilities of the cervical spine, thoracolumbar spine, and bilateral hips.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is a condition that is listed in C.F.R. § 3.309(a).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A review of the evidence of record reflects that Dr. R., a private physician, diagnosed cervical degenerative disc disease with radiculopathy of the upper limbs in an October 2011 letter.  He and Dr. J. subsequently diagnosed the Veteran with cervical radiculopathy, thoracic spine compression wedge fracture at T11-12, and bilateral trochanteric bursitis.  See March 2012 letter from the Free Clinic.  An October 2012 VA MRI scan of the thoracic spine showed a stable syrinx, and spondylitic changes of the thoracic spine. An October 2012 VA magnetic resonance imaging (MRI) scan of the cervical spine showed spondylitic changes with a right lateral disc bulge.  September 2013 MRI scans of the spine showed mild spinal cord central canal enlargement (hydromyelia) with no significant change for two years, mild cervical and thoracic degenerative spondylosis, degenerative disc disease at T11-12, and mild spurring in the lumbar spine.

The first element of a service connection claim is met, since the Veteran has current disabilities of the cervical spine, thoracolumbar spine, and hips.  Shedden, 381 F.3d at 1166-67.  Thus, the determinative question is whether these conditions are related to service.

A pre-service DEXA scan of the Veteran's hips and spine was normal in June 2007.

The Veteran had active service from April 2008 to April 2009, with service in Iraq from May 2008 to March 2009.  Her primary military occupational specialty was medical-surgical nurse.  Her service treatment records are negative for complaints, treatment or diagnoses of disabilities of the cervical spine, thoracolumbar spine or hips.

Post-service medical records reflect treatment for chronic pain of the neck, back, and hips since 2010.

A February 2010 VA bone density scan showed osteopenia of the neck, and normal bone density measurements in the total lumbar spine, hip and forearm.  However, given the mild T11 and T12 compression wedge deformity, osteopenia was possible.  A February 2010 VA primary care note indicated that the Veteran had possible early osteopenia (mild bone thinning) of the spine.  A July 2010 VA primary care note reflects that the Veteran complained of soreness of the left hip and neck.  The pertinent diagnosis was arthralgia.  

An April 2011 VA general medical examination reflects that the Veteran complained of tightness in the left posterior neck that was present since service in Iraq, without radiation of pain.  She also reported soreness in the mid-back that occurred with repeated bending or lifting, and stiffness in the hips after sitting, that improved with walking.  The examiner did not provide an opinion as to the etiology of these symptoms.

An August 2011 VA MRI scan of the cervical spine showed a cervical spine syrinx from C5 to T1, mild spinal stenosis of the cervical spine, with no spinal cord compression.  The examiner indicated that the etiology was most likely a degenerative or post-chronic injury etiology.  There was also mild reversal of the normal lordotic curvature of the cervical spine.  A July 2012 VA outpatient treatment record reflects a diagnosis of chronic low back pain and syrinx beginning at C5 to conus.  

In October 2012, the Veteran's VA physician indicated that an X-ray study showed mild retrolisthesis of C5 on C6, mild to moderate multilevel disc degeneration, most pronounced at C5-C6, left facet arthropathy at C7-T1, mild ventral compression deformities of T11 and T12, moderate disc degeneration at T11-T12, most pronounced anteriorly, corresponding mild kyphosis centered at T11-T12, and mild disc degeneration within the remainder of the lumbar spine. 

By a statement dated in March 2012, the Veteran, a registered nurse, related that she did not complain of back, neck or hip pain during active service because she thought it was a normal side effect of a smaller-framed person carrying 40-plus pounds of gear during her pre-deployment training and during her deployment.  She said she hoped her pain would go away after she returned home, but it did not.  She said that she reported her pain when she first saw a VA primary care physician, but it was not noted in her medical records until later.  She said that the physician refused to send her to a specialist, and so she sought treatment from a private physician, who ordered an X-ray study, which showed degenerative disc disease of the cervical spine.  She opined that her thoracic spinal compression wedge fracture resulted from a failure of the anterior column under an axial load, which correlated with her history of carrying heavy gear.  She opined that her trochanteric bursitis was also correlated with her history of carrying heavy gear, because this condition is caused by prolonged pressure on a bursa, repetitive movements that increase irritation, and physical conditions that increase stress on the joints, such as carrying a heavy load.  In an August 2014 statement, she reiterated some of her assertions, and reported continuous symptoms of pain in the neck, back and hips that began in service.

A July 2013 VA outpatient treatment record reflects that the Veteran reported that she developed aching neck and burning low back pain in the military but didn't seek treatment because she assumed it would resolve after she no longer carried heavy equipment.  The pertinent diagnoses were chronic, stable neck pain with positional upper extremity paresthesias, chronic, stable low back pain, and syringomyelia.

With regard to the third element of a service connection claim, i.e., evidence of a nexus between the claimed in-service disease or injury and the current disability, the evidence reflects that in his October 2011 letter, Dr. R., a neurosurgeon, opined that the Veteran's cervical spine disability was most likely caused by her military training and service in Iraq due to carrying heavy equipment and a heavy weapon sling pulling on her neck for a year.  In the March 2012 letter, he and Dr. J. noted that they had treated her for one year for neck, back and hip pain, as well as intermittent numbness of the upper extremities.  They opined that the conditions of cervical radiculopathy, thoracic spine compression wedge fracture at T11-12, and bilateral trochanteric bursitis are most likely related to her having to carry an imbalanced load of approximately 40 pounds for prolonged periods during her active duty service in Iraq during 2008 and 2009.

At her August 2014 Board hearing, the Veteran testified that she had continuous symptoms of pain in her neck, back and hips since she began carrying heavy gear in service.  She testified that she had sought treatment for this pain from VA treatment providers since her initial visit after service in June 2009.  She denied any post-service injuries to the neck, back and hips.  Her husband, a medical doctor, has stated that she has had longstanding symptoms of pain in her neck, back and hips since service.  He said that she had no problems before service, but after service, riding a motorcycle was painful for her, because every bump with the added weight of the two or three-pound helmet caused terrible pain in her neck, which also exacerbated the numbness, the cervical radiculopathies, and the arthritis in her neck.  He stated that the Veteran had a normal bone density scan prior to service, and an abnormal bone density scan when she returned, with a Vitamin D deficiency plus stress.  He opined that certainly the osteopenia as shown on the second bone density scan leaves anybody susceptible to fractures of any kind in any space, and that in her case being a 110, 120-pound person carrying weight in the upper body would leave her much more susceptible to the thoracic compression fracture.  He opined that her neck arthritis was caused by wearing an M-16, which is an asymmetric load.  He testified that "No doubt that that's the cause of her neck problems, which causes both pain and the radiculopathy as numbness and tingling of the arms and hands.  No doubt that the compression fracture of one of her thoracic vertebrae was caused by the weight she had to bear over there especially the proportion of the weight to her own body size."  With regard to the hips, he said, "The hip bursitis, I'm less clear on what could have caused that other than just the weight bearing and the stress being over there."  He added that that even though he was not able to determine the cause of the hip disability, he was certain that the symptoms started during active duty, based on her symptoms before and after service.

The Board notes that all of the competent medical nexus opinions of record have been provided by the Veteran herself, her husband, and two medical doctors who worked with her at the Free Clinic, which suggests the possibility of bias in the opinions.  However, there is no contrary medical evidence of record.

Considering all of the evidence of record, despite the lack of medical evidence of in-service injuries or symptoms of the claimed disabilities, in light of the positive medical nexus opinions of record, the competent and credible lay and medical statements by the Veteran and her husband as to continuous symptoms, as well as the current diagnoses, the Board finds that the medical and lay evidence concerning the determinative issue of whether the Veteran's disabilities of the cervical spine, thoracolumbar spine, and bilateral hips are related to her military service is at least in relative equipoise, i.e., about evenly balanced for and against her claims.  Consequently, resolving all reasonable doubt in her favor concerning the origin of her disabilities of the cervical spine, thoracolumbar spine, and bilateral hips, the Board finds that service connection is warranted for these disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 




ORDER

Service connection for a cervical spine disability is granted, subject to the regulations governing monetary benefits.

Service connection for a thoracolumbar spine disability is granted, subject to the regulations governing monetary benefits.

Service connection for a bilateral hip disability is granted, subject to the regulations governing monetary benefits.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


